DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wickman on 29 November 2021.

The application has been amended as follows: 
Claim 41: The infusion pump of claim [[20]] 21, wherein the processor is configured to determine the amounts of medicament over-delivered and the amounts of medicament under-delivered by calculating the amounts using a patient-specific correction factor and a variance of the glucose level of the patient from the target glucose baseline for each instance. 

The claim has been amended as above to correct a typographical error.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 21-28, 41, and 42, including, inter-alia, an infusion pump system configured to deliver a time-varying basal rate pattern of medicament with a processor configured to execute a basal rate test including determining an amount of insulin on board, delivering medicament according to the basal rate pattern, receiving glucose level data from a continuous monitor, comparing the glucose level data to a target baseline, identifying instances where the glucose level is above or below the target baseline during the test and determining an amount of medicament over-delivered or under-delivered during these instances, and modifying the basal pattern based on the amounts of medicament over-delivered or under-delivered, where the test is terminated if, during the test, the glucose level is outside a predefined range, the amount of insulin on board is above a threshold level, or if a bolus delivery of medicament is initiated, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 31-38, 43, and 44, including, inter-alia, performing a basal rate test using an infusion pump system configured to deliver a time-varying basal rate pattern of medicament by determining an amount of insulin on board, delivering medicament according to the basal rate pattern, receiving glucose level data from a continuous monitor, comparing the glucose level data to a target baseline, identifying instances where the glucose level is above or below the target baseline during the test and determining an amount of medicament over-delivered or under-delivered during these instances, and modifying the basal pattern based on the amounts of medicament over-delivered or under-delivered, where the test is terminated if, during the test, the glucose level is outside a predefined range, the amount of insulin on board is above a threshold level, or if a bolus delivery of medicament is initiated, in combination with all other limitations in the claims. 
Sloan (US 2007/0106135) discloses a similar basal rate test, as discussed in previous Office Actions, except for setting forth conditions under which the test would be terminated. Blomquist (US 2008/0106431) is the closest prior art teaching terminating a basal rate test under the same conditions as set forth above, but Blomquist has been properly disqualified as prior art under 103(c). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 27 September 2021, with respect to the rejections under Sloan and Blomquist have been fully considered and are persuasive in that Applicant has shown that Blomquist is disqualified as prior art under 103(c).  The rejections have thus been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791